DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14 are pending and the subject of this NON-FINAL Office Action.  Claims 15-27 are canceled.  This is the first office action on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 01/19/2021 is acknowledged.  

Claim Interpretation
The specification explains that the “chill rolls” and the “polishing rolls” are the same rolls, which is consistent with the claims which state that “a first polishing roll . . . cooling [the polymer film].”
The “film displacement device positioned proximate to the chill roll, the film displacement device being configured to position the molten polymer on the chill roll and establish the thickness of the film at an initial point of contact on the chill roll” is any air jet, air knife, vacuum, roll, vessel or box as explained in the specification.
The “the non-zero discharge angle of the discharge direction of the die being of a predetermined magnitude to gravity assist delivery of the molten polymer to the chill roll” is any horizontal reference plane (e.g. any plane in any degree of horizontal).  Thus, the “the chill roll being positioned to gravity support the polymer film along a first length of a first side of the polymer film” encompasses any non-zero angle in reference to any degree of horizontal.
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)): “the first polishing roll engaging and cooling a second length of a second side of the polymer film, the second side being opposite the first side; and the first length being substantially equal to the second length.”  The “casting apparatus” does not include a polymer film, much less any molten polymer.
As to claims 11-12 and the terms “first length,” “second length,” “third length” and “fourth length,” the Specification provides the following explanations: 
The first length of the polymer film extends along an exterior surface of the second chill roll, between the first gap and the second gap (para 0013).

The second length extends along an exterior surface of the first polishing roll, between the second gap and the third gap (para 0014).

In one embodiment, the first length and the second length are established by selection of the second diameter and a third diameter of the first polishing roll. In one embodiment, the third length and the fourth length are established by selection of a third diameter of the second polishing roll and a fourth diameter of the third polishing roll (para 0018). 

However, the Specification does not provide any additional guidance on how the lengths are determined.  Additionally, the Office is unclear as to how the lengths are established by selection of a diameter of the roll.  Is the length the same as the diameter?  Does the length 
Under Section 112f, the following phrase is interpreted as means-plus-function: “system for moving the frame relative to the die.”  The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The “system for moving the frame relative to the die” limitation in claim 17 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the generic placeholder “system” coupled with non-specific functional language to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Specifically, claim 17 utilizes the nonce term “system” which overcomes the rebuttable presumption that a claim which does not use “means” does not invoke means-plus-function.  “System” is generic just like “means,” and is followed by purely functional language: “for moving the frame relative to the die.”

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 5-14 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Antecedent Bases
In claim 3, “a second gap” lacks antecedent basis in claim 1 because a “first gap” is not disclosed.

In claim 5, “the third polishing roll” lacks antecedent basis in claim 1 because claim 1 does not disclose a “third polishing roll.”
In claim 5, “the third gap” lacks antecedent basis in claim 1 because claim 1 does not disclose a “third gap.”
In claim 6, “the third polishing roll” lacks antecedent basis in claim 1 because claim 1 does not disclose a “third polishing roll.”
In claim 10, “the second chill roll” lacks antecedent basis in claim 1 because none of claims 1, 5 or 6 disclose a “second chill roll.”
In claim 11, “a second diameter” and “a third diameter” lack antecedent basis in claims 1 and 5 because a “first diameter” is not disclosed.
In claim 13, “the second chill roll” lacks antecedent basis in claim 1 because none of claims 1 or 5 disclose a “second chill roll.”
In claim 14, “the second chill roll” lacks antecedent basis in claim 1 because none of claims 1, 5 or 6 disclose a “second chill roll.”
B. Missing Corresponding Structure for “system for moving the frame relative to the die”
Contrary to the requirements under Section 112f and 112b, the specification fails to clearly link “system for moving the frame relative to the die” with any corresponding structure in the specification.  The specification merely repeats iterations of the sentence “In one embodiment, the first chill roll and/or the second chill roll are rotationally mounted on a frame which includes a system for moving the frame relative to the die.”  No structures are provided.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NISSEL (US6575726). 
As to claim 1, NISSEL teaches an apparatus comprising: a die 10 for discharging a molten polymer, the die having a discharge direction oriented at a non-zero discharge angle offset from a horizontal reference plane (Fig. 4, annotated below); a chill roll comprising a first chill roll 11 positioned downstream of the die; a film displacement device positioned proximate to the chill roll, the film displacement device being configured to position the molten polymer on the chill roll and establish the thickness of the film at an initial point of contact on the chill roll (chill roll 13); the non-zero discharge angle of the discharge direction of the die being of a predetermined  positioned downstream of the chill roll, the first polishing roll engaging and cooling a second length of a second side of the polymer film, the second side being opposite the first side (Fig. 4, annotated below); and the first length being substantially equal to the second length (see Claim Interpretation above for the Office’s interpretation of “first length” and “second length”) (Fig. 4, annotated below).  

    PNG
    media_image1.png
    417
    716
    media_image1.png
    Greyscale

As to claim 2, NISSEL teaches fluid impingement device (roll 13; Fig. 4).  “Fluid impingement device” is not defined in the specification; thus, this encompasses any device that impinges fluid such as a roll.

As to claim 4, NISSEL teaches a second polishing roll positioned downstream of the first polishing roll, a third gap between the first polishing roll and the second polishing roll, the second length extending between the second gap and the third gap (Fig. 4, annotated above). 
As to claim 5, NISSEL teaches a third polishing roll positioned downstream of the second polishing roll, a fourth gap between the second polishing roll and the third polishing roll, the first side of the polymer film engaging and extending a third length on the second polishing roll, between the third gap and the fourth gap (Fig. 4, annotated above).
As to claim 6, NISSEL teaches wherein the second side of the polymer film engages and extends a fourth length on the third polishing roll (Fig. 4, annotated above).
As to claim 7, NISSEL teaches wherein the first length, the second length and the third length are substantially equal (Fig. 4, annotated above – diameters of second chill roll, first polishing roll and second polishing roll are all the same; see Claim Interpretation). 
As to claim 8, NISSEL teaches wherein the first length, the second length, the third length and the fourth length are substantially equal (Fig. 4, annotated above – diameters of second chill roll, first polishing roll, second polishing roll and third polishing roll are all the same; see Claim Interpretation).
As to claim 9, NISSEL teaches wherein the first length and the second length are established by positioning of at least one of the first chill roll, the second chill roll and the first polishing roll, relative to one another (Fig. 4, annotated above).

As to claims 11-12, NISSEL teaches the apparatus of claim 5 wherein first length and the second length are established by a second diameter defined by the chill roll and a third diameter defined by the first polishing roll; and wherein the third length and the fourth length are established by a third diameter defined by the second polishing roll and a fourth diameter defined by the third polishing roll (Fig. 4, col. 3 line 59 – col. 4 line 2).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MURSCHALL (WO1998050222A1; Google Patents translation attached). 
As to claim 1, MURSCHALL teaches an apparatus comprising: a die 4 for discharging a molten polymer, the die having a discharge direction oriented at a non-zero discharge angle offset from a horizontal reference plane (Fig. 2, annotated below); a chill roll comprising a first chill roll 1 positioned downstream of the die (id.); a film displacement device positioned proximate to the chill roll, the film displacement device being configured to position the molten polymer on the chill roll and establish the thickness of the film at an initial point of contact on the chill roll (“cooling device [10] such as a blower”; id.); the non-zero discharge angle of the discharge direction of the die being of a predetermined magnitude to gravity assist delivery of the molten polymer to the first gap (id.); the chill roll being positioned to gravity support the polymer film exiting the first gap along a first length of a first side of the polymer film (id.); a 2 positioned downstream of the chill roll, the first polishing roll engaging and cooling a second length of a second side of the polymer film, the second side being opposite the first side (Fig. 2, annotated below); and the first length being substantially equal to the second length (see Claim Interpretation above for the Office’s interpretation of “first length” and “second length”) (Fig. 2, annotated below).  As shown in the annotated Figure 2 below, the chill roll stack is in a sloping/non-zero angle configuration just like in instant Figures 3-4.

    PNG
    media_image2.png
    550
    843
    media_image2.png
    Greyscale

As to claim 2, MURSCHALL teaches fluid impingement device such as blower 5 (Fig. 2).  
As to claim 3, MURSCHALL teaches a second gap between the first polishing roll and the second chill roll, the first length extending between the first gap and the second gap (Fig. 2, annotated above).

Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over NISSEL (US6575726) in view of MIZUNUMA (US 2006/0260484). 
NISSEL teaches the elements of claims 1, 5 and 6 as described above.  
NISSEL does not explicitly teach wherein at least two of the second chill roll, the first polishing roll, the second polishing roll and the third polishing roll are aligned along a common plane oriented at a non-zero tilt angle offset from the horizontal reference plane (claim 13); or wherein at least one of the first chill roll and the second chill roll are rotationally mounted on a frame and the frame comprises a system for moving the frame relative to the die (claim 14).
However, MIZUNUMA teaches a sheet forming apparatus comprising a die 100, first roller 11 (first chill roll), second roller 12 (second chill roll), and third roller 13 (first polishing roll), wherein the second roller 12 (second chill roll) is rotationally mounted on a pivot base 14 (frame), with the pivot base connected to a hydraulic cylinder device 25 (system for moving frame relative to die 100) for moving the pivot base (Fig. 1, para 0028-0029, 0037-0038).  MIZUNUMA also teaches wherein the second roller 12 (second chill roll) and third roller 13 (first polishing roll) are aligned along a common plane oriented a non-zero tilt angle Θ offset from the horizontal reference plane (Fig. 1).  Additionally, MIZUNUMA teaches that the pivot base and hydraulic cylinder enables the pivot base to be kept tilted relative to the horizontal plane, changing the angle Θ.  This allows the winding length (contact length) of a sheet around the second roller and the third roller to be varied (para 0029).  MIZUNUMA demonstrates that rolls 
Thus, it would have been prima facie obvious to a skilled artisan at the time of filing to apply a frame and system for moving the frame as taught by MIZUNUMA to the apparatus taught by NISSEL in order to vary the contact length of a sheet around the rollers with a reasonable expectation of success. 

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over MURSCHALL in view of Battenfield-Cincinnati, “Next Generation” extruder series: higher efficiency and more flexibility, press release, 11/2016.
MURSCHALL teaches the elements of claims 1-3 as explained above.
MURSCHALL does not explicitly teach the elements of claims 4-12 (more than 3 chill rolls/polishing rolls in sloping/non-zero stack configuration).
However, Battenfield-Cincinnati demonstrates that five chill rolls/polishing rolls in sloping/non-zero stack configuration was familiar in the art to allow high-speed extrusion designed to address the worldwide growing market for packaging sheet.  This configuration of claims 4-12 is shown in the following Battenfield-Cincinnati photo (pg. 4):

    PNG
    media_image3.png
    558
    751
    media_image3.png
    Greyscale

This configuration allows 
an enormous output of up to 3,300 kg/h (PET) and up to 2,700 kg/h (PP) depending on the width and thickness of the sheet, while at the same time there are no compromises in sheet quality. Multi-Touch roll stacks work with a combination of two rolls for pre-calibration and three, five or seven rolls in post-calibration. So they produce stress-free sheet with thickness tolerances of +/- 1% even at high line speeds

(pg. 2).  The abstract also states that “[f]or thermoforming sheet production, several high-speed extruder models are available along with the latest XXL version of the Multi-Touch roll stack, designed to address the worldwide growing market for packaging sheet.”  Consistent with conventional prior art and MURSCHALL which teaches the roll diameters establish equal polymer film lengths (pgs. 6-10), the above photo also shows that the chill/polishing rolls are 
	In sum, it would have been prima facie obvious at effective filing for a skilled artisan to apply the familiar sloping/non-zero stack configuration of Battenfield-Cincinnati to the initial sloping/non-zero stack configuration of MURSCHALL in order to increase speed/output of roll stacks with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743